The sole question presented in the motion for re-hearing was a claim that the only evidence of a "transportation" came from proof of an extra-judicial confession made by appellant, and that the commission of a crime could not be proved by such confession alone. Such contention was not overlooked. We did not agree with appellant's view of the matter, and thought it unnecessary to write regarding it. What is referred to by appellant as an "extra-judicial confession" is in reality not such in the ordinary acceptation of the term. It was a res gestae statement proved against appellant. The officer saw appellant drive into town and arrested him about thirty minutes later. The officer said in the meantime he "observed" appellant. It may be that the officer did not at all times have his eye on the car, but when the whisky was discovered in it appellant said he had brought it from Oklahoma, explaining that he had the whisky in the car because his mother would not let him keep it at home. Even if appellant's statements came within the rule of pure "extra-judicial confessions" we do not regard the establishment of the commission of a crime to depend alone upon them.
Permission to file second motion is denied. *Page 436